Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Among claim 8-27, the terms “which” and “where” do not provide clear reference for any previously established antecedent basis and/or any intended recited subject matter(s).  
For example, but not limited to, in the recitation (emphasis added): “when an exciting order, which is the number of times to excite the exciting windings during a period of one rotation of the resolver rotor, is 2, a double axial angle, which is the number of times to generate an output signal for one rotation of the resolver rotor, is 5, and the number of the resolver teeth is 8, an inner diameter deformation order, which is the number of inner diameter deformation points…”  While the first occurred “which” refers to “exciting order”, the second occurred “which” might refer any preceding subject matters, but not clearly refers to “double axial angle”, the third occurrent “which” has the same indefinite issue.   
The applicant is advised to use clear antecedent basis for the claimed language, for example “when an exciting order,  wherein said exciting order is the number of times to  wherein said double axial angle is the number of times to generate an output signal for one rotation of the resolver rotor, is 5, and the number of the resolver teeth is 8, an inner diameter deformation order,  wherein said inner diameter deformation order is the number of inner diameter deformation points…”
In claim 8, “a resolver stator having a resolver teeth” is unclear because of the term “a (singular-form) resolver teeth (plural-form)”; so, it is unclear the resolver stator has a single tooth or a plurality of teeth?  In light of the spec, it should be written as “a resolver stator having a plurality of resolver teeth”.
In claim 8, line 4-5, the recitation “wherein the resolver stator is fixed to the resolver device mounting part at two or more points” is understood that the resolver stator and the resolver device mounting part are attached at two or more (fixing) points, i.e. so-called “two or more points” are understood as the number of fixing points of the resolver stator.  Thus, it is unclear “the circumferential fixing points of the resolver stator” (claim 8 line 10) are the same or different from so-called “two or more points” at which wherein the resolver stator is fixed to the resolver device mounting part (as in claim 8 lines 4-5); also, it is unclear how do these “two or more points” effect the so-called “inner diameter deformation order”?
In claim 8, lines 9-11, the recitation of “an inner diameter deformation order, which is the number of inner diameter deformation points of the resolver stator due to the circumferential fixing points of the resolver stator to the resolver device mounting part, is one of 4, 6, 7, 8, or 9” is indefinite because it is unclear how is so-called “inner diameter deformation order” being determined.  The phrase “an inner diameter deformation order, which is the number of inner diameter deformation points of the resolver stator” seems to set forth that the inner diameter equal to the number of the resolver stator’s inner diameter deformation points.  However, the recitation sets forth the condition that the resolver stator’s inner diameter deformation points due to (caused by) the circumferential fixing points of the resolver stator to the resolver device mounting part, but fails to provide how the “inner diameter deformation order” being determined based on the structural/functional/operational relationship between the “number of inner diameter deformation points of the resolver stator” and the “the circumferential fixing points of the resolver stator”.  In other words, how do the resolver stator’s circumferential fixing points directly/indirectly affect the resolver stator’s inner diameter deformation points that is the number of the inner diameter deformation order? Thus, even though the recitation provides that “an inner diameter deformation order,…., is one of 4, 6, 7, 8, or 9”, how are “4, 6, 7, 8, or 9” being determined is unclear.
In claim 8, line 4, the limitation “the resolver device mounting part” lacks antecedent basis.
In claim 8, in the recitation of (emphasis added with bolded italic font) “the number of times to excite the exciting windings during a period of one rotation of the resolver rotor, is 2, a double axial angle, which is the number of times to generate an output signal for one rotation of the resolver rotor, is 5, and the number of the resolver teeth is 8, an inner diameter deformation order, which is the number of inner diameter deformation points of the resolver stator due to the circumferential fixing points of the resolver stator to the resolver device mounting part, is one of 4, 6, 7, 8, or 9, when the exciting order is 5, the double axial angle is 4, and the number of resolver teeth is 10, the inner diameter deformation order is one of 3, 5, 7, 9 or 10, when the exciting order is 3, the double axial angle is 4, and the number of resolver teeth is 12, the inner diameter deformation order is one of 2, 3, 5, 6, 7, 9, 10, 11 or 12, and wherein; the resolver stator is fixed to the resolver device mounting part by the number of fixing points corresponding to any one of the inner diameter deformation order” is indefinite because in the above recitation, all the limitations that are in bolded italic font (see above) lack antecedent basis.  
As for the term “the exciting windings” (written in plural form) lacking antecedent basis because in claim 8, line 2, it is recited as “an exciting winding” (written singular form), it is not previously introduced as “exciting windings”. 
In claims 9-10, “the resolver stator is fixed to the resolver device mounting part by a protruding part where the resolver stator protrudes partially toward the side of the resolver device mounting part” is indefinite because it is unclear “a protruding part” is one of “the circumferential fixing points of the resolver stator” (as in claim 8) or “a protruding part” is different fixing point/part?  If yes, how do they structurally related. If no, how does “a protruding part” effect the “inner diameter deformation order”, as in claim 8?  Also, the term “the side” in “the side of the resolver device mounting part” lacks antecedent basis.
In claim 11, “the resolver stator is fixed to the resolver device mounting part by screwing a flange provided on the outer periphery of the resolver stator to the resolver device mounting part” is indefinite because it is unclear whether the limitation of “a flange” is one of the circumferential fixing points of the resolver stator or not?  How does the recited “a flange” relate to “inner diameter deformation order” and/or “number of inner diameter deformation points of the resolver stator” and/or “the circumferential fixing points of the resolver stator”, as in claim 8?  Also, the recitation is considered as a method claim because of the phrase “the resolver stator is fixed to the resolver device mounting part by screwing a flange…mounting part”.  Thus, claim 11 does not further provide structural limitations for the independent claim 8.

In claims 16-21, “at least one of the fixed part of the resolver stator is located on the center line of the resolver teeth of the resolver stator” is indefinite because it is unclear how does the recited “at least one of the fixed part of the resolver stator” relate to “inner diameter deformation order” and/or “number of inner diameter deformation points of the resolver stator” and/or “the circumferential fixing points of the resolver stator”, as in claim 8?
Other claims included herein due to their dependencies from the above rejected claims.

MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	The above are but a few specific examples of indefinite and functional or operational language used throughout the claims, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112, second paragraph.  The above-mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  The Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
	Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, it would not be proper to reject claims 8-27 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834